Citation Nr: 1102661	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating greater than 20 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1995 to December 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 Regional Office (RO) in Wichita, 
Kansas rating decision, which continued the Veteran's 20 percent 
rating for his cervical spine disability.

The claim was remanded by the Board in December 2009 for 
additional development.  The case again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to a rating in excess of 20 
percent for degenerative disc disease of the cervical spine.  
Despite the extensive procedural history, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.

As noted above, the claim was remanded by the Board in December 
2009, in relevant part, to afford the Veteran a VA examination to 
determine the current level of his cervical spine disability.  To 
that end, a VA examination was conducted in March 2010.  The 
Board does not find the associated March 2010 VA examination 
report, including an April 2010 addendum, sufficient for rating 
purposes.  In that regard, the Board notes that the April 2010 
addendum indicated that an EMG and nerve conduction study report 
indicated mild sensory neuropathy involving the median and ulnar 
nerves on the right.  The addendum, however, fails to indicate 
whether the observed right upper extremity neuropathy was due to 
the Veteran's service-connected cervical spine disability, some 
other service-connected disability, or a nonservice-connected 
problem, as directed in the December 2009 Board remand 
instructions.  In addition, the March 2010 VA examination report 
failed to include several other points of information requested 
in the December 2009 Board remand and/or included in C&P's 
Disability Examination Worksheet for VA Spine Examinations, 
revised 4/20/09.  Such omissions include, discussion of whether 
the Veteran experiences flare-ups of pain and associated 
symptoms, a functional assessment of the Veteran's cervical spine 
disability on his activities of daily living, consideration of 
functional loss with repetitive use, or discussion of whether the 
Veteran has intervertebral disc syndrome.  
 
Given the foregoing, a new VA examination for the cervical spine 
is indicated.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

The RO should also take the opportunity to obtain VA medical 
treatment records from March 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
cervical spine disability from the 
appropriate VA medical facilities from March 
2010 to the present.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an opportunity 
to provide such medical records.

2.  After the above is complete and all 
records are obtained, to the extent possible, 
schedule the Veteran for an appropriate 
examination for his cervical spine, to 
include degenerative disc disease, to 
ascertain any and all current disabilities he 
has in connection with his cervical spine 
condition and the current level of severity 
of each condition.  The entire claims file 
must be made available to the examiner for 
review in conjunction with the examination 
and should be so documented in the 
examination report.  All tests and studies 
that the examiner deems necessary should be 
performed.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Spine 
Examinations, revised April 20, 2009.  The 
examiner specifically is requested to discuss 
at what point during the Veteran's range of 
motion that there is objective and subjective 
evidence of pain onset, if any and to the 
extent possible.  The clinician should also 
discuss how the Veteran's disability impacts 
his daily activities of living.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to incoordination, 
weakened movement and excess fatigability on 
use should be assessed in terms of additional 
degrees of limitation of motion.  

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.  In that 
regard, the examiner specifically is 
requested to opine as to the etiology of the 
right median and ulnar nerve neuropathy noted 
in the EMG and nerve conduction study 
associated with the March 2010 VA examination 
report. 
 
3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


